Citation Nr: 0609180	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  03-18 404A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for a skin condition on 
the legs.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

S.Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1972.

These matters come to the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO). In that rating 
decision the RO denied, in pertinent part, entitlement to 
service connection for PTSD and a skin rash on the legs.

In February 2006, a hearing before the undersigned Veterans 
Law Judge was held at in Washington D.C.  A transcript of 
this hearing is of record.

The appeals are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Remand is required in this case to comply with the duty to 
assist.  38 C.F.R. 
§ 3.159(c).

During the veteran's February 2006 hearing, the veteran 
identified medical evidence that could be relevant to his 
claims.  Specifically, he revealed that his symptoms were 
first diagnosed as PTSD at the VA medical center (MC) in 
Martinsburg in 2002.  He also reported ongoing treatment at 
the VAMC in Washington D.C. and that he was leaving on 
February 6, 2006 for six weeks of inpatient care at the 
Lyons, New Jersey VAMC.  The Board cannot foreclose the 
possibility that these records could contain information 
relevant to the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Thus, on remand, the RO should request 
treatment records from the above mentioned VA medical 
facilities.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(VA medical records are in constructive possession of the 
agency, and must be obtained if the material could be 
determinative of the claim).  In addition, the veteran also 
revealed treatment for his claimed leg rash by a doctor who 
was referred to him by Kaiser Permanente.  Thus, on remand, 
the RO should ask the veteran to complete authorization forms 
to release medical information from the doctors from Kaiser 
Permanente that treated him for his leg rash.

With regard to the veteran's reported PTSD stressors, in 
correspondence received at the RO in March 2004 and during 
his February 2006 hearing the veteran indicated that while he 
was in service in Vietnam, he volunteered to run a convoy 
with the 32nd and 442nd transportation unit.  He indicated 
that his duty assignment on the convoy was a M60 Gunner.  He 
reported that the driver of the convoy's name was Hurley and 
Lieutenant Brown ran the convoy.  

During the veteran's February 2006 hearing he indicated that 
between June and July 1970 he was placed on temporary duty 
with a famous convoy which travelled from the South China Sea 
to Cambodia.  He also stated that a man by the name of Goode 
died possibly in August 1970 in Cam Rahn.  It does not appear 
an attempt to verify the reported stressors with U. S. Army 
and Joint Services  Records Research Center (JSRRC) (formerly 
the Center for Records Research (CURR)).  However, the Board 
notes that the veteran provided the dates for these the 
specific stressors during his February 2006 hearing, after 
certification of the appeal.  On remand, attempts to verify 
the veteran's claimed stressors should be made.

Finally, the Board notes that the veteran submitted a 
statement in February 2006 from J.T., who reportedly served 
with the veteran, and who is currently service-connected for 
PTSD.  J.T. provided his VA claim number in his letter.  The 
RO should ask J.T. for permission to review his claims file 
with respect to this veteran's claim.  If such permission is 
granted, the RO should review the documents in J.T.'s file to 
determine whether he did, in fact, serve with the veteran, 
and whether any information regarding verification of 
stressors is pertinent to the veteran's claim.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should request VA treatment 
records from the Martinsburg, West 
Virginia, VAMC from January 2002 to the 
present.  The RO should also obtain VA 
treatment records from the Washington, DC 
VAMC subsequent to January 2005, the date 
of the most recent evidence of record.

2.  The veteran should be requested to sign 
the necessary authorization for release of 
any private medical records to the VA, 
including those mentioned during his 
February 2006 hearing from a doctor at 
Kaiser Permanente.  All attempts to procure 
records should be documented in the file.  
If the RO cannot obtain records identified 
by the veteran, a notation to that effect 
should be inserted in the file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.

3.  The RO should attempt to verify the 
veteran's claimed stressors, to include the 
June and July 1970 convoy, and the death of 
his friend Goode in August 1970, from the 
United States Army and Joint Services 
Records Research Center (JSRRC).  All 
information obtained as a result of that 
request for verification should be made a 
part of the veteran's claims folder. 

4.  The RO should ask J.T., who provided a 
letter and his VA claim number for the 
veteran in February 2006, for permission to 
review his claims file with respect to this 
veteran's claim.  If such permission is 
granted, the RO should review the documents 
in J.T.'s file to determine whether he did, 
in fact, serve with the veteran, and 
whether any information regarding 
verification of stressors is pertinent to 
the veteran's claim

5.  Following receipt of the aforementioned 
requested information, the RO should 
undertake any additional development deemed 
necessary for an adjudication of the 
veteran's claim of service connection for 
post-traumatic stress disorder.  
Thereafter, the claim should again be 
reviewed.  Should the benefit sought on 
appeal remain denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case (SSOC), 
and be given an opportunity to respond. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

